Citation Nr: 0315616	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




REMAND

The veteran had active military service from  April 1984 to 
November 1993.

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following development:

1.  Please ask the veteran to provide a 
list (including dates and locations) of 
all non-VA health care providers who have 
rendered headache treatment to him since 
September 2002.  The Board is 
particularly interested in records of 
such treatment that the veteran received 
at the Akron General Medical Center since 
September 2002.  After furnishing the 
veteran the appropriate release forms, 
obtain the complete clinical records 
(including notes and discharge summaries) 
from each health care provider identified 
by the veteran that have not been 
previously procured and associated with 
the claims folder.  
2.  Obtain the veteran's complete 
clinical records (including notes and 
discharge summaries) from the Brecksville 
VA Medical Center (VAMC) since May 1999.  
3.  Thereafter, please make arrangements 
with the Brecksville VAMC for the veteran 
to be afforded a VA neurological 
examination to determine the nature and 
extent of his service-connected tension 
headaches.  The claims folder must be 
made available to the examiner in 
conjunction with the evaluation.  Any 
additional testing deemed necessary 
should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent neurological pathology 
found on examination to be associated 
with the service-connected tension 
headaches should be noted in the report 
of the evaluation.  
In addition, the examiner should 
specifically discuss the frequency and 
severity of the veteran's headache 
attacks.  Further, the examiner should 
express an opinion as to whether the 
nature and extent of the veteran's 
tension headaches alone are productive of 
severe economic inadaptability.  
4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

5.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
an increased (compensable) disability 
rating for headaches.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



